FDETAILED ACTION

Response to Amendment
The Amendment filed 7/25/2022 has been entered. Claims 21-24 and 31-44 remain pending in the application. Claims 1-20 and 25-30 were cancelled. Claims 21-24 and 31-37 were withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20160263759 A1) in view of Morse (2704001) and Fornes (FR 609275A).
Regarding claim 38, Zhang teaches a tool (see Figure 35), comprising:
an underbody wall structure (wall structure of base 314, see Figure 35) having an internal wall (the wall which element 276 is attached to in Figure 35) and two side walls attached to two ends of the internal wall (two side walls of the base 314 in Figure 35); and
a dual-latch mechanism operably coupled to the underbody structure (attached via element 276), comprising: 
a first latch (270 on the left) configured to rotatably (rotatable via 274) couple to the tool via a hinged point at the first latch (via 274, see Figure 35);
a second latch (270 on the right) configured to rotatably (rotatable via the other 274) couple to the tool on a side opposite of the first latch via a hinged point at the first latch (via the other 274, see Figure 35); and 
a joint connection (form by the gears at the end of the latch) translationally moveable with respect to the tool (translationally movable as the gear portion rotate at 274, see Figure 35), wherein moving the first latch in a first direction causes the second latch to move in the first direction (see Figure 35, paragraph 0096),
wherein each of the first latch and the second latch is an integral part (Examiner notes that although the first and second latch are made of different parts, once constructed together, the different parts of the first and second latch is considered as an integral part, see Figure 35).
Zhang fails to teach a joint translationally moveable with respect to the tool and rotatably coupling the first latch to the second latch, wherein the joint passes through a section of the first latch that overlaps a section of the second latch, such that moving the first latch in a first direction causes the second latch to move in the first direction and causes a translation of the joint in a direction opposite the first direction, wherein the joint is located between the hinged point of the first latch and the hinged point of the second latch, each of the first latch and the second latch is a monolithic part.
Morse teaches a handheld cutting tool including a gear joint (22) translationally moveable with respect to the tool and rotatably coupling the first handle to the second handle (elements 18 are considered as the handles, and thus the joint 22 is coupled to the handles, see Figure 2), wherein moving the first handle in a first direction causes the second handle to move in the first direction (see Figures 2-3), wherein each of the handles is a monolithic (see Figure 2). While the cutting device of Morse is from a different field of endeavor, however the pertinent problem in the current application is the same, which is how to move two levers in sync, therefore Morse is considered analogous art.
Fornes teaches a handheld cutting tool including a joint (13) translationally moveable with respect to the tool and rotatably coupling the first handle to the second handle (elements 1 are considered as the handles, and thus the joint 13 is coupled to the handles, see Figure 1),   wherein the joint passes through a section of the first handle that overlaps a section of the second handle (overlapping portion of 1 near element 13, see Figure 4), such that moving the first handle in a first direction causes the second  handle to move in the first direction and causes a translation of the joint in a direction opposite the first direction (lines 34-46 of the translation), wherein the joint is located between the hinged point of the first handle (hinged point 3, see Figure 2) and the hinged point of the second handle (hinged point 4, see Figure 1), wherein each of the first and second handle is an monolithic part (see Figure 1-3). While the cutting device of Fornes is from a different field of endeavor, however the pertinent problem in the current application is the same, which is how to move two levers in sync, therefore Forms is considered analogous art.
Zhang differs from the claimed device due to Zhang’s usage of a gear joint for moving both latches at the same time, as disclose by Morse and Fornes, both a gear joint of Morse and a pin/bolt joint of Forms are mechanism used for the same operation of moving the handles/levers in sync. Such modification will achieve the predictable result of providing a mechanism for moving the latches in sync, since both joint of Zhang/Morse and Fornes are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to replace the gear joint as taught by Zhang with pin joint as taught by Forms for the purpose of providing moving the latches in sync.
The point examiner is making is the first and second latches can be modified to overlap to each other as seen in the first and second handles overlapping as taught by Fornes, since this is known for the same purpose to move both latches at the same time.
Furthermore, examiner notes that the latches of Zhang does not require internal movement for the function of the device. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of modified Zhang to make the latches monolithic, as taught by Morse/Forms. As one of ordinary skill in the art understand that monolithic part reduce the overall number of parts needed for the device, thus reduce assemble time. 
Regarding claim 39, modified Zhang further teaches a first spring (278) interconnecting the first latch to the tool and a second spring (other 278) interconnecting the second latch to the tool (see Figure 35 of Zhang).
Regarding claim 40, modified Zhang further teaches the first spring interconnects the first latch to the tool at a point between a free end of the first latch (joint in the middle at 278 and free end at 332) and the joint and the second spring interconnects the second latch to the tool at a point between a free end of the second latch and the joint (joint in the middle at 278 and free end at 332 for the second latch, see Figure 35 of Zhang).
Regarding claim 41, modified Zhang further teaches the first spring interconnects the first latch to the tool at the point between the free end of the first latch and where the first latch is rotatably coupled to the tool and the second spring interconnects the second latch to the tool at the point between the free end of the second latch and where the second latch is rotatably coupled to the tool (same reason as how claims 38 and 40 meets those limitation, see Figure 35 of Zhang).
Regarding claim 42, modified Zhang further teaches the first latch and the second latch are also interconnected to the underbody wall structure via at least one brace (276) extending from the internal wall (see Figure 35 of Zhang).
Regarding claim 43, modified Zhang further teaches the first latch has a thin feature configured to overlap with a thin feature of the second latch such that the joint can pass there through (as modified in claim 38, thin feature of 1 near element 13, see Figure 4 of Fornes).
Regarding claim 44, modified Zhang further teaches both the thin features of the first and second latches have a slot through which the joint is connected to allow for certain play during movement of the first and second latches (as modified in claim 38, thin feature of 1 near element 13, also seen the extra space around 13 to denote the certain play room in the slot of 1, see Figures 1 and 4 of Fornes).

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show no obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the case only Forms is rely upon for the teaching of a joint (13) translationally moveable with respect to the tool and rotatably coupling the first handle to the second handle (elements 1 are considered as the handles, and thus the joint 13 is coupled to the handles, see Figure 1),   wherein the joint passes through a section of the first latch that overlaps a section of the second latch (overlapping portion of 1 near element 13, see Figure 4), such that moving the first latch in a first direction causes the second latch to move in the first direction and causes a translation of the joint in a direction opposite the first direction (lines 34-46 of the translation). Therefore, using the obvious reason for the combination of Zhang, Morse and Forms teaches all elements of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        8/10/2022


/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724